Citation Nr: 1309683	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as secondary to Napalm or Agent Orange exposure.

2.  Entitlement to service connection for a heart disability, other than coronary artery disease, to include as secondary to a lung disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in February 2008, and the RO issued a statement of the case dated in September 2009.  The Veteran filed a substantive appeal in October 2009.

The October 2009 substantive appeal contained a request to testify before a Veterans Law Judge at the local regional office.  This request was later withdrawn in December 2009.  Another statement submitted by the Veteran's representative in August 2012 indicated that the Veteran wished another opportunity to testify before the Board. This was later withdrawn, as the Veteran indicated that he could not travel due to his health.  In sum, it is concluded that the Veteran has withdrawn his requests to testify before the Board.  38 C.F.R. § 20.704.

The issues of entitlement to service connection for a lung condition and a heart condition other that coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran had noise exposure in-service, has current hearing loss for VA purposes and wore ear protection in his post-service occupation; he has asserted a history of worsening hearing loss. 




CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for bilateral hearing loss is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Service connection- bilateral hearing loss

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss.

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

In this case, the medical evidence with respect to the Veteran's hearing loss claim consists of the service treatment records, outpatient treatment records, and a VA examination dated in October 2007.

The service treatment records indicate clinically normal hearing upon enlistment and separation.  Post service records indicate that the Veteran has been diagnosed with hearing loss.  The Board also concedes that the Veteran was exposed to acoustic trauma as a result of combat conditions in service.  38 U.S.C.A. § 1154(b).

In order to determine whether the currently diagnosed bilateral hearing loss is due to his military service, the Veteran was afforded a VA examination in October 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported difficulty hearing with progressive worsening over the years.  He reported that he had his hearing tested at his employer once prior to serving in Vietnam and then annually after he returned.  He recalled that the examiner told him that his hearing had declined from before he left but that it was not yet that bad.  Civilian noise exposure included work at an ammunition plant, with hearing protection worn, some wood working, with hearing protection worn, and some hunting, but none after 1973.  He was diagnosed with hearing loss for VA purposes. Given evidence of normal hearing at separation, the examiner declined to find that the Veteran's hearing loss was related to his service.  Instead, it was found that post-separation occupational and recreational noise exposure were the more likely cause.  

In this case, the Board finds that service connection for bilateral hearing loss should be allowed.  In this regard, the Veteran reported symptoms of both tinnitus and hearing loss since his service in Vietnam.  In addition, the Veteran is in receipt of the Combat Infantryman's Badge indicating combat service in Vietnam and indicating exposure to combat-related acoustic trauma, and the Veteran is service-connected for tinnitus based on such noise exposure.  He also reported that annual hearing evaluations after service noted reduced hearing.  The October 2007 VA examiner declined to find that the Veteran's hearing loss was related to military noise exposure based on normal hearing upon separation.  However, as noted above, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  The examiner instead found that post-separation occupational and recreational noise exposure were the more likely cause, despite notations that the Veteran wore hearing protection after service.  As with the Veteran's diagnosed tinnitus, the Board finds that the benefit of the doubt should be afforded the Veteran in this case and service connection granted for his bilateral hearing loss.

The Board finds that the evidence, viewed favorably to the Veteran, warrants entitlement to service connection in this case and, as such, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran has claimed entitlement to service connection for a lung disorder and a heart disorder as secondary to the lung condition.  In this regard, the Board notes that the Veteran is currently service-connected for coronary artery disease.  

In order to determine whether the Veteran has lung and heart disorders, other than coronary artery disease, that may be related to military service, a VA examination was conducted in June 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with restrictive lung disease.  The examiner indicated that this had many potential etiologies such as sleep apnea with pulmonary hypertension, berylliosis.  The examiner stated that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner stated that there was no evidence that Napalm causes chronic cough or mild restrictive disease as was found in the Veteran.  Restated later in the report, the examiner found that mild restrictive disease noted on pulmonary function tests had multiple possibilities for etiology, but pulmonary consultation found no clear etiology.  Napalm was indicated to be much less likely as not to be the cause of his cough or restrictive disease.  The examiner, however, did not comment on the Veteran's statements that he has had his respiratory complaints for 30-40 years since service, and did not offer an opinion regarding a relationship to service aside from Napalm exposure.  He also did not consider whether exposure to Agent Orange caused the restrictive disease.

Based on the foregoing, the Board finds that this matter should be remanded.  The Veteran's claims file should be forwarded to the individual who conducted the June 2012 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any the Veteran's mild restrictive disease, specifically commenting on the Veteran's reports of symptoms since service and exposure to Agent Orange.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the June 2012 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the heart claim, the June 2012 VA examiner diagnosed the Veteran with mildly enlarged right ventricle and right atrium and indicated that the etiology of the condition was multifactoral, to include sleep apnea and restrictive lung disease, RLD possibly due to berylliosis.  The examiner also stated that "enlarged right atrium ... secondary to respiratory condition (noted to be restrictive lung disease, MILD)."  This opinion is unclear with respect to whether the enlarged right atrium was caused by or secondary to the Veteran's diagnosed mild restrictive disease.  As such, further opinion should be sought.  In addition, because the determination with respect to the lung claim may impact the heart claim, the heart claim is inextricably intertwined with the lung claim and should be remanded pending its disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Prior to affording the Veteran additional VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities, including updated records from the VA.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  He may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the June 2012 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the June 2012 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disabilities.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions: 

Did the Veteran's diagnosed mild restrictive lung disease and enlarged right atrium have their onset during active duty, or within one year of active duty, or are these conditions otherwise related to the Veteran's military service, to include exposure to Agent Orange?  Was the enlarged right atrium caused by the Veteran's restrictive disease?  If not, has it been permanently worsened beyond its natural progression by the restrictive disease?  In this regard, the examiner is asked to comment on the Veteran's reports of respiratory symptoms for the past 30-40 years, since military service, as well as his service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


